Title: To George Washington from Lieutenant Colonel Pierre Regnier, 7 November 1778
From: Regnier, Pierre
To: Washington, George


  
    May it Please Your Excellency.Sir
    Camp Continental Village [N.Y.] November 7th 1778
  
  As the New York Brigade is Reduced to two Regiments, Only; & that, the Officers & Privates of the one I have the honour to Command at Present, are mostly Born on Long-Iland, & are well acquainted with the Shores, & every Individuals there, and Consequently, would be of more service, in some Posts on the Sound, where I am Informed,  
    
    
    
    some Troops are to be Stationed this winter, who perhaps, are not so well Accquainted with that part of the Country, as the Natives. As five men of those of the Regt who were a part of the Detachement I had there this summer, are still De’tained to serve as Pilots, to major Grey’s Party, and I am Informed, by Orders of Brigr Genl Scott.
Therefore; from the above Circumstances and the Unanimous Egerness of the Officers of the Regt to Occuppy that Post (as it may be seen by the within Inclosed) I have the Honor to send, [(]for your Excellency’s Perusal) I beg you would be pleased (if there is yet any Possibility) to order the Regt on that part of the Country, if it is not designed to occuppy an Other post already. I am with Respect of Your Excellency the Most obt servt

  P. Regnier Lt Col. 4th N. York

